                Case 2:20-cv-01542-RAJ Document 10 Filed 02/26/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
10
     ANNALIESE G. QUILLEN,                           Civil No. 2:20-CV-01542-RAJ
11
              Plaintiff,
12

13            vs.                                    [PROPOSED] ORDER

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
              Defendant.
16
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
17
     shall be amended as follows:
18

19            Defendant shall have up to and including March 29, 2021, to file a response to

20   Plaintiff’s Complaint, including the certified administrative record. If the certified

21   administrative record becomes available to the Office of the General Counsel before the

22   aforementioned date, the record may be filed earlier, if feasible.
23

24

     Page 1    ORDER - [2:20-CV-01542-RAJ]
                Case 2:20-cv-01542-RAJ Document 10 Filed 02/26/21 Page 2 of 2



 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension.
 3

 4
              DATED this 26th day of February, 2021.
 5

 6

 7
                                                        A
                                                        The Honorable Richard A. Jones
 8                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2    ORDER - [2:20-CV-01542-RAJ]
